Title: From George Washington to the United States House of Representatives, 19 February 1793
From: Washington, George
To: 

 

Gentlemen of the House of Representatives.
[Philadelphia] ⟨Feby 19th 1793⟩

It has been agreed, on the part of the United States, that a treaty or conference shall be held, at the ensuing season, with the hostile Indians north west of the Ohio, in order to remove, if possible, all causes of difference, and to establish a solid peace with them.
As the estimates, heretofore presented to the House for the current year, did not contemplate this object, it will be proper, that an express provision be made by law, as well for the general expenses of the treaty, as to establish the compensation to be allowed the Commissioners, who shall be appointed for the purpose. I shall, therefore, direct the Secretary of War to lay before you, an estimate of the expenses, which may probably attend this measure.

Go. Washington.

